DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 1, --of-- should be inserted between “increase” and “the”; and in line 3, “that” should be deleted.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 11, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, the claim depends from claim 4, which recites that the stimulation parameter is increased during a starting sequence and/or decreased during an ending sequence in the alternative.  Claim 5 recites that the increase has certain characteristics AND the decrease has certain characteristics, rendering it unclear whether claim 5 requires both an increase during a starting sequence AND a decrease during an ending sequence, contrary to the requirements of claim 4.  The examiner is considering this a typo that should read “and/or,” but appropriate clarification is respectfully requested.
In regards to claim 9, the claim depends from claim 1, which recites that the stimulation parameter is controlled during a starting sequence and/or decreased during an ending sequence in the alternative.  Claim 9 recites that the starting sequence has certain characteristics AND the ending sequence has certain characteristics, rendering it unclear whether claim 9 requires both a starting sequence AND an ending sequence, contrary to the requirements of claim 1.  The examiner is considering this a typo that should read “and/or,” but appropriate clarification is respectfully requested.
In regards to claim 11, the phrases “pre-warning signal” and “stop-warning signal” are vague because it is unclear what structure is implied in the apparatus claims.  No element is set forth to provide warning signals to the patient, user, or other element of the system; and if there were, it is unclear what these warnings entail (e.g., are these warnings that stimulation is about to begin, the ramping up is about to begin, the ramping up is about to be complete, the ramping down is about to start, the ramping down is about to be complete, the stimulation is about to stop or something else?).  Claim 12 is rejected due to its dependency.
In regards to claim 13, the claim appears to attempt to set forth a process, but instead merely recites a “use” without setting forth any active method steps delimiting how this use is actually practiced, rendering it unclear what sort of activity is required by this claim language.  See MPEP 2173.05(q).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “use” claim is neither an apparatus claim, nor is it drawn to a method because no active method steps are recited in the claim.  See MPEP 2173.05(q).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Wacnik et al. (US 2013/0289667, hereinafter “Wacnik”).
In regards to claim 1, Wacnik discloses a neuromodulation system for planning and/or adjusting and/or providing a neuromodulation therapy (pars. 0002, 0033), comprising: at least one neuromodulation means configured to provide neuromodulation at least partially by means of neurostimulation (par. 0033); at least one neuromodulation controller configured to control the neuromodulation means (par. 0035; IMD 14), wherein the neuromodulation controller is further configured to control the neuromodulation means at the beginning of a neuromodulation action including neurostimulation that the neurostimulation comprises a starting sequence and/or at the end of a neuromodulation action including neurostimulation that the neurostimulation comprises an ending sequence (abstract, par. 0004).  
In regards to claim 2, the neurostimulation comprises stimulation parameters, wherein the stimulation parameters comprise power, amplitude, current, voltage, pulse width, frequency and/or duration (par. 0032).
In regards to claim 3, at least one stimulation parameter of the starting sequence and/or ending sequence has a lower level compared to the at least one stimulation parameter of the normal stimulation (pars. 0024-0026).  
In regards to claim 4, at least one stimulation parameter is increased during the starting sequence and/or decreased during the ending sequence (pars. 0024-0026).  
In regards to claim 5 (as best understood), the increase the at least one stimulation parameter is a linear, non-linear, exponential, polynomic and/or stepwise increase and/or that the decrease of the at least one stimulation parameter is a linear, non-linear, exponential, polynomic and/or stepwise decrease (Figs. 5A-9B).  
In regards to claim 6, the starting sequence includes a pre-pulse (PP), wherein at least one stimulation parameter of the pre-pulse (PP) is of a lower level compared to the at least one stimulation parameter of a normal stimulation pulse (Figs. 7B and 7C; amplitude and pulse width, respectively).  
In regards to claim 7, the starting sequence and/or the ending sequence includes a pulse ramping (Figs. 5A, 5B, 6A, 7A, 8A, 8B).  
In regards to claim 8, the pulse ramping includes a ramping up from a starting level of at least one stimulation parameter to a higher level of the at least one stimulation parameter used for the neurostimulation and/or a ramping down from a level of at least one stimulation parameter used for the neurostimulation to a lower level of the at least one stimulation parameter, below the threshold used for neurostimulation (Figs. 5A, 5B, 6A, 7A, 8A, 8B).  
In regards to claim 9 (as best understood), the level of at least one stimulation parameter of the starting sequence and/or ending sequence is determined manually and/or automatically based on response data (pars. 0115-0118).
In regards to claim 10, the neuromodulation is planned to be provided and/or provided to a spatial area of a patient, wherein the spatial area during the starting sequence and/or ending sequence is limited compared to the spatial area during the stimulation after the starting sequence and/or before the ending sequence (par. 0024; intensity is ramped up and “[h]igher intensity stimulation with increased pulse frequency or increased amplitude may generate stronger paresthesia and/or a greater area of paresthesia”).  
In regards to claim 11 (as best understood), the starting sequence and/or ending sequence comprises a pre-warning signal and stop-warning signal (par. 0125; the examiner is considering the notification that the ramp has been completed as a “stop-warning signal” because it is an indication that the ramp has stopped; and the suggestion of a new ramp schedule to accommodate the patient-specific tolerances as a “pre-warning signal” as it is a warning/notification that is preliminarily provided for a subsequent ramp schedule).  
In regards to claim 12, the pre-warning signal and/or stop-warning signal is an acoustic, visual, haptic, electrical, sensory and/or temperature signal (par. 0125).  
In regards to claim 13 (as best understood), Wacnik discloses that the system is capable of use for planning, adjusting, and providing a neuromodulation therapy for the treatment of a patient suffering from at least one of a spinal cord injury, stroke, traumatic injury, Parkinson disease, cerebral palsy, multiple sclerosis, autonomic failure, autonomic neuropathy, and cancer of the neurological tissue (par. 0002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brockway et al. (US 2009/0024186) is an example of ramping up and ramping down stimulation pulses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792